 NEW ENGLAND TELEPHONE AND TELEGRAPH COMPANY531New England Telephone and Telegraph CompanyandCommunicationsWorkersofAmerica,AFL-CIO,PetitionerandInternationalBrotherhoodofElectricalWorkers,AFL-CIO-CLC,Petitioner.Cases 1-RC-10718and 1-RC-10720November 7, 1969DECISION AND DIRECTION OFELECTIONBY CHAIRMAN MCCULLOCH AND MEMBERSJENKINS AND ZAGORIAUpon petitions duly filed under Section 9(c) of theNationalLaborRelationsAct,asamended, ahearingwas held before Hearing Officer RameyDonovan. Following the hearing and pursuant toSection 102.67 of the National Labor RelationsBoard Rules and Regulations and Statements ofProcedure, Series 8, as amended, and by direction oftheRegional Director for Region 1, this case wastransferred to the National Labor Relations Boardfordecision.Thereafter,theEmployer,'thePetitioners,andNew England Federation ofTelephone TrafficWorkers, an Intervenor,' filedtimely briefs.Pursuant to the provisions of Section 3(b) of theAct, as amended, the Board has delegated its powersinconnectionwith this case to a three-memberpanel.The Board has reviewed the Hearing Officer'srulingsmade at the hearing and finds that they arefreefromprejudicialerror.They are herebyaffirmed.Upon the entire record in this case, including thebriefs filed herein, the Board finds:1.The Employer is engaged in commerce withinthemeaning of the Act, and it will effectuate thepurposes of the Act to assert jurisdiction herein.2.The labor organizations involved claim torepresent certain employees of the Employer.3.A question affecting commerce existsconcerning the representation of employees of theEmployer within the meaning of Section 9(c)(1) andSection 2(6) and (7) of the Act.TheNew England Telephone and TelegraphCompany owns and operates a communicationssysteminallNewEnglandStatesexceptThe Employer has requested oral argument This request is herebydenied, as the record and briefs adequately present the issues and thepositions of the parties'International Brotherhood of Telephone Workers, herein called IBTW,and New England Federation of Telephone Traffic Workers, herein calledthe Federation, appeared and participated as Intervenors The Federationis the incumbent union and clearly has a contractual interest, and we areadministratively advised that the IBTW made a sufficient showing ofinterestfor the purpose of interveningNew England Federation ofTelephone Operators appeared at the hearing, but we have not beenadvised that it showed any interest which would allow it to participate asan intervenor, nor did it indicate any interest in appearing on the ballotConnecticut. In each of the instant petitions, theemployees sought to be represented are all centralofficeemployees,clericaland staff employees,administrativeemployees,anddiningserviceemployees in the Employer's Traffic Department,excludingguards,professionalemployees,andsupervisors as defined in the Act. The stipulated unitisidentical to that presently represented by theincumbent Federation.3The Traffic unit has long been covered bycontracts between the Federation and the Employer,the immediately preceding one being an agreementexecuted April 7, 1967. Pursuant to the "Reopener"provision of that contract,4 a new agreement wasexecutedMay 7, 1968, effective April 26, 1968 toApril 26, 1971. The Employer and the Federationcontend that this latter contract bars the instantproceeding,while the Petitioners contend that itconstituted a premature extension of the previouscontract and therefore the petitions herein may beprocessed.In furtherance of its desire to reopen pursuant toarticle 42.02(a), the Federation sent notice thereof toThis is referred to herein as the Traffic unit The parties stipulated as tothe job titles which are encompassed within this unit'The following are the relevant provisions of the 1967 contractArticle 42 Duration of Agreement42 01 Effective DateThis agreement shall be effective at 11 59 P M on April 7, 1967(except that wage schedule increases shall be effective as of 12 01 A Mon October 23, 1966), and shall continue in full force and effect (exceptas suspended pursuant to Paragraph 42 02 below) until terminatedpursuant to Paragraph 42 03 below42 02 ReopenersInaccordancewith and subject to the following provisions, thisAgreement may be reopened once as hereinafter specified, solely for thepurpose of negotiating changes in Appendices A, B, C and D (WageSchedules including Job and Town Upgrades and Trick Differentials),Overtime Rates specified in Article 14, (Payment for Overtime), Sundayrates specified inArticle 15,Holiday Rates specified in Article 16(Payment for Holidays), Premium Payments specified in Article 18, andit is agreed that no other subject shall be reopened for negotiations(a) This Agreement may be reopened by either party by written noticewhich is received by the other party at least 60 calendar days prior to5 00 P M , April 25, 1968 to negotiate only the changes enumeratedabove Such changes, if any, which are agreed to as a result of any suchnegotiations shall not be effective earlier than 11 59 P M , April 25,1968(b)Negotiations shall commence at least 30 days after receipt of anysuch notice, as provided in 42 02 (a), by the other party If no agreementis reached prior to 11 59 April 25, 1968, the provisions of Articles 2, 3,30,31and 32 of this Agreement (except that providing for itsreinstatement,which shall be a continuing obligation) shall besuspendedAs of the date agreement is reached on changes, if any,under this reopener, all provisions of this Agreement shall be reinstatedand such changes, if any have been agreed to by the parties, shall beincorporated in this Agreement, which shall thereafter, as modified,continue in full force and effect as provided in Paragraph 42 01 above42 03 TerminationEither party may terminate this Agreement at 12 01 A M on the laterof the following two dates by notifying the other party in writing, atleast 60 days prior to the date of termination (a) October 26, 1969 or(b) 18 months after the effective date of the Agreement resulting fromtheAgreement opener provided in Paragraph 42 02 above If no suchnoticeof termination is given, this Agreement shall automaticallycontinue in full force and effect after the later of these two dates subjectto the right of either party to terminate this Agreement by notifying theother party in writing, at least 60 days prior to the date of termination,of its intention to terminate this Agreement179 ;NLRB No. 92 532DECISIONS OF NATIONALLABOR RELATIONS BOARDthe Employer, which was received on February 23,1968.Negotiationsensued,and agreement nothaving been reached by 11:59 p.m. April 25, 1968,the following contract provisions were suspendedautomatically pursuant to article 42.02(b) thereof:article 2,Deduction by Company of Union Dues;article3,UnionBulletinBoards on CompanyPremises;article30,DisciplineandDischarge;article31,Grievance Procedure; and article 32,Arbitration.As noted above, a new contract wasexecutedMay 7, 1968. The instant petitions werefiled on July 29, 1969 - 89 days prior to October26, 1969, the termination date specified in article42.03 of the 1967 Agreement.'In determining when a petition has been timelyfiled, the Board has consistently sought to provideguidance as to the appropriate time to organize forand seek a change of representatives, and to secureto employees the right to change representatives atreasonable intervals. The Board is of the view thatstability in labor relations is facilitated by usingreasonable guides as to timeliness of petitions. Tothis end, we have long held6 that a new contract fora longer period signed during the term of apreviously executed agreement, at a time when thatprior agreement would bar a petition, can itselfprevent the processing of a rival petition only for theremainder of the period when the prior contractwould have been such a bar. It has been held that,where such a premature extension occurs, the propertime for the filing of a rival petition in order topromote such stability and employee protection isthe 30-day period between the 90th day and the 60thday prior to the expiration date of the originalcontract of 3 years or less duration.'These considerations are equally applicable to thefactsof this case. The 1967 contract was toterminate on October 26, 1969, or 18 months afterthe effective date of any new agreement pursuant tothe reopener clause, in this case also October 26,1969.Thepartieswerefreefrompossibleinterference by a rival petition during the time theywere negotiating pursuant to the midterm reopening8and no special circumstances exist which might'We note thatunder either alternativeofArticle 42 03, quoted infootnote4, above,the termination date wouldbe October 26, 1969, underthe circumstances of this case'Memphis FurnitureMfg Co,51 NLRB 1447, 1450'DeluxeMetal FurnitureCo.121NLRB 995, 999, 1001-02,LeonardWholesaleMeats,Inc,136 NLRB 1000'CfFirestone Synthetic Rubber and Latex Company.173 NLRB No178 (MemberBrown dissentingon the facts)justify a departure from our long-standing practice.'Accordingly, as the current contract was executed ata time when the prior contract would have been abar, and as the instant petitions were filed duringthe 60- to 90-day period prior to the expiration dateof that prior agreement, we find that the petitionswere timely filed.'°4.Inaccordancewith the stipulation of theparties,we find that the following constitutes a unitappropriateforthepurposesofcollectivebargaining:All central office employees, clerical and staffemployees, administrative employees and diningserviceemployees in the Employer's TrafficDepartment,excludingguards,professionalemployees, and supervisors as defined in the Act."[Direction of Election' z omitted from publication.]'CfAerotet-General Corporation,144 NLRB 368''in order to promote the stability of the bargaining relationship and toprotect the right of the employees to change representatives at reasonableand predictable intervals, we find,on the facts of this case, that the currentcontract does not bar the petitions hereinWe find no merit in thecontentionof the Employer and the Intervenor that, although theunderlying policy expressed in the Board's determinations as to thetimeliness of petitions is sound,the Board'scontract bar rules cannot beapplied here because they were not adopted in accordance with therule-making procedures of the Administrative Procedure Act, as theyassert is requiredbyN LR B v Wyman-Gordon Company.394 U S759CfN L R B v Grace Company,184 F 2d 126, 129 (C A 8)"In stipulating the unit description,the parties specified the inclusion ofthe "job classifications set forth in Appendix A" That Appendix lists thefollowingCentralOfficeEmployees,Group I, Junior Supervisor,Operator, Rest Room Matron, Supervisor, Group II, Central Office Clerk,Chief Clerk, Schedule Clerk, Senior Schedule ClerkClerical and StaffEmployees.Clerk,ClericalAssistant,EngineeringAssistant,FacilitiesClerk, Force Assistant, Force Clerk, General Clerk, Senior Clerk, SeniorFacilities Clerk, Traffic ClerkAdministrative Employees,Assistant ForceSupervisor-Division,Chief Line Assignor, Customer Instructor, DistrictForceCoordinator,DistrictPersonnelVisitor,Loading and ServiceSupervisor,PBX-TWX Instructor, Service Observer, Service ObservingSummarizer,SupervisingEngineeringAssistantDiningServiceEmployees,Baker,CafeteriaAttendant,Cafeteria Supervisor,Cashier,Cook,Head Baker,Head Cook, Senior Cafeteria Attendant"In order to assure that all eligible voters may have the opportunity tobe informed of the issues in the exercise of their statutory right to vote, allparties to the election should have access to a list of voters and theiraddresseswhichmay be used to communicate with themExcelsiorUnderwear Inc.156 NLRB 1236,N L R B v Wyman-Gordon Company,394 U S 759 Accordingly, it is hereby directed that an election eligibilitylist,containing the names and addresses of all the eligible voters,must befiled by the Employer with the Regional Director for Region I within 7days of the date of this Decision and Direction of ElectionThe RegionalDirector shall make the list available to all parties to the electionNoextension of time to file this list shall be granted by the Regional Directorexcept in extraordinary circumstancesFailure to comply with thisrequirement shall be grounds for setting aside the election whenever properobjections are filed